Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 4, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNeil et al. US 2017/0347622.  MacNeil et al. disclose a pet ramp comprising:
A 1st panel (118) having legs (120/122) and hinge pin receiving hooks (116).
At least one 2nd panel (104, 106) each having at least one hinge pin (114).  Figs. 6A-C.
The 1st panel further having at least one stop (210, 220, 232) for holding the pet ramp in a deployed position.  [0035-0040].

With respect to claims 2, 4, 9-11 MacNeil et al. disclose the pet ramp can be injection-molded from thermoplastic polymers such as reinforced polypropylene, such that the 
hooks (116, 716) demonstrates resiliency when the 1st and 2nd panels are selectively 

connected and disposed at obtuse angles to the legs.  See Figs. 7A-F, [0045-0048].  Wherein the stop is in the form of a rail flange (210, 220, 232) that is integrally formed with the 1st panel and having a flat surface for supporting the 2nd panel in a disposed position either above ground, Fig. 6, or below the bottom of the legs (120/122).  [0038].

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNeil et al. US 2017/0347622 in view of Everard et al. US 5,347,672.
MacNeil et al. disclose the pet ramp 1st panel has a pair of hooks (116) configured to support said 2nd panels which can have a single axle/peg (114) or a pair of stub-axles/pegs.  [0045-0047].  But does not disclose disposing the pegs on the 1st panel and the axle/peg on the 2nd panels.  However, Everard teaches a portable, foldable ramp comprising a plurality of panels (12) each panel including opposing ends, each end having either at least one hook (31) having an integrally formed stop surface (33), or a peg/axle (21) configured to cooperate with the at least one hook (31) to sport adjacent panels in a desired angular configuration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pet ramp of MacNeil et al. with the hinge assembly taught by Everard in order to facilitate storage and assembly of an elongated system of panels.

Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Witkin US 5,870,788.
Witkin discloses a portable ramp device (101) comprising:
A 1st panel (110) having legs (111a-d).

A 2nd panel (114).
A hinge assembly (115a) connecting the 1st and 2nd panels together.
Wherein the height adjustable legs (111a-d) comprise a fixed leg portion (b) and a stop member (a) telescopically received in the fixed leg portion.  The stop member (a) configured for holding the portable ramp device in a deployed position.  See Figs. 2-4; Col. 3.  What Witkin does not if the second panel can be cantilevered at an obtuse angle from the first panel.  However Witkin discloses the legs (111a-d) can be raised and lowered independently depending upon terrain and intended use.  It would have been obvious if not inherent to one of skill in the art, before the effective filing date of the claimed invention that the distal legs (111a, c) could be shortened with respect to proximal legs (111b,d), thereby positioning both panels at an obtuse angle relative to one another or a universal horizontal plane.  In order to accommodate a variety of applications.

With respect to claims 12, 13 Witkin discloses the legs are pivotably mounted to the underside of the 1st panel such that the legs can be moved between a stored position and a deployed position.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/20/2022